NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               JOSE TRINIDAD CECENA-COTA, Petitioner.

                         No. 1 CA-CR 13-0876 PRPC
                              FILED 5-21-2015


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-124952-001
                 The Honorable Roger E. Brodman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Lisa Marie Martin
Counsel for Respondent

Jose Trinidad Cecena-Cota, Douglas
Petitioner
                          STATE v. CECENA-COTA
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Jon W. Thompson joined.


J O N E S, Judge:

¶1             Jose Trinidad Cecena-Cota petitions this Court for review of
the trial court’s dismissal of his petition for post-conviction relief. We have
considered the petition for review, and, for the reasons stated, grant review
and deny relief.

¶2             Cecena-Cota pleaded guilty to promoting prison contraband
and misconduct involving weapons, and the trial court sentenced him to
9.25 years’ imprisonment for the former charge, and two years’ probation
for the latter. Cecena-Cota filed a pro se petition for post-conviction relief
of-right after his counsel found no colorable claim for relief. The trial court
summarily dismissed the petition, and Cecena-Cota now seeks review. We
have jurisdiction pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3           Cecena-Cota argues there was an insufficient factual basis to
support his guilty plea to the offense of promoting prison contraband. He
further argues his trial counsel was ineffective by advising him to just
answer “yes” to all of the trial court’s questions at the change-of-plea
hearing, when counsel knew there was an insufficient factual basis to
support the plea, and that he would have to lie to the court to do so.

¶4              We deny relief. The factual basis to support the plea need
only establish strong evidence of guilt, not guilt beyond a reasonable doubt.
State v. Salinas, 181 Ariz. 104, 106 (1994) (citing State v. Wallace, 151 Ariz. 362,
365 (1986)). As charged here, a person commits promoting prison
contraband if the person “knowingly tak[es] contraband into a correctional
facility or the grounds of a correctional facility.” Ariz. Rev. Stat. § 13-
2505(A)(1) (2015). At the change-of-plea hearing, Cecena-Cota admitted
that when he was taken to the jail for booking on the weapons misconduct
charge, he entered the facility knowing he had methamphetamine hidden
in the hat he was wearing. This admission is sufficient to support Cecena-
Cota’s guilty plea to promoting prison contraband.

¶5          Because there was a sufficient factual basis for the plea,
Cecena-Cota has failed to present a colorable claim that his counsel was


                                         2
                         STATE v. CECENA-COTA
                           Decision of the Court

ineffective. His claim is further undercut by the fact that, in addition to
admitting the factual basis, Cecena-Cota told the trial court he agreed to
everything in the plea agreement, no one forced him to enter into the
agreement, no one made any promises or threats to convince him to plead
guilty, and he entered the plea agreement of his own free will.

¶6             While the petition for review presents an additional issue
regarding the validity of State v. Hamilton, 142 Ariz. 91 (1984), Cecena-Cota
did not raise this issue in the petition for post-conviction relief he filed in
the trial court. A petitioner may not present issues raised for the first time
in a petition for review. See State v. Ramirez, 126 Ariz. 464, 467 (App. 1980);
Ariz. R. Crim. P. 32.9(c)(1)(ii).

¶7            Accordingly, we grant review and deny relief.




                                :ama




                                       3